Citation Nr: 0635274	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-08 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The case was later transferred to the 
RO located in Denver, Colorado.  The Board initiated 
additional development of the evidence in October 2002 and 
April 2003.  The Board remanded this matter in December 2003.  


FINDING OF FACT

Competent medical evidence of record supports a finding that 
variously diagnosed psychiatric disorders (to include a 
bipolar disorder, a schizoaffective disorder, and a psychotic 
disorder) were incurred during the veteran's military 
service.  


CONCLUSION OF LAW

Variously diagnosed psychiatric disorders (to include a 
bipolar disorder, a schizoaffective disorder, and a psychotic 
disorder) were incurred during military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the service medical records reveals no findings 
pertaining to psychiatric-related problems at the July 1978 
enlistment examination.  A January 1979 Discharge for 
Unsuitability report shows that it was recommended that the 
veteran be discharged from the Army because of inaptitude due 
to lack of general adaptability.  

While the veteran did cite nervous trouble at his February 
1979 discharge examination, the examiner found that no 
psychiatric disease was found.  The examiner did, however, 
note that the appellant attempted suicide during basic 
training.  This attempt is not otherwise documented in the 
service medical records.  A community mental health activity 
report, dated later in February 1979, notes that no evidence 
of a psychiatric disorder requiring a medical discharge was 
found.  

An August 1995 medical record from a correctional institution 
shows a diagnosis of a psychotic disorder.  

Review of the voluminous evidentiary record includes an 
extensive history of medical treatment afforded the veteran, 
beginning in 1996, for variously diagnosed psychiatric 
problems.  An October 1996 VA history and physical 
examination report notes that the veteran provided a history 
of depression since the age of 13.  He reported having had 
suicidal ideation at that time, as well as being sexually 
abused at age 9.  

A July 1997 VA medical record includes diagnoses of 
schizoaffective and bipolar disorders.  

The report of a February 2003 VA psychiatric examination 
states that the examiner reviewed the veteran's "extensive" 
medical records and claims folder.  The examiner commented 
that "it seems clear" that the veteran had a psychotic 
break while in the service and had all of the symptoms of 
disorganization that one would see in such a condition.  The 
examiner diagnosed schizoaffective and bipolar disorders.  
The examiner opined that "it is very likely" that the 
veteran's diagnosed disorders originated during the veteran's 
military service when he apparently was having a psychotic 
decompensation.

A January 2005 private examination report includes diagnoses 
of psychotic disorder, not otherwise specified (NOS); and 
mood disorder, NOS, most likely schizoaffective disorder with 
bipolar subtype.  

A February 2005 Social Security Administration award of 
benefits form shows that the veteran was disabled, with 
primary diagnoses of schizophrenia, paranoia, and other 
psychotic disorder.  

The report of a March 2006 VA psychiatric examination shows 
that, following a review of the extensive medical evidence on 
file, the examiner documented the veteran's long history of 
psychiatric-related problems, and completed a methodical 
examination of the veteran.  The examiner, in diagnosing 
bipolar disorder, opined that it was "as likely as not(,) 
more than a 50 percent probability," that the disorder was 
"likely exacerbated" by the veteran's military service.  He 
added that the veteran may well have had a history of some 
depression prior to his military service.  He also noted that 
during the veteran's military service the appellant appeared 
ragged and seemed to have difficulty with motivation.  This, 
according to the examiner, may have been the beginning 
symptoms of a more severe mood disorder.  After diagnosing a 
psychotic disorder, NOS, the examiner opined that this was 
also "as likely as not(,) more than 50 percent probability" 
that this disorder was associated with the veteran's military 
service.  

In this case, the veteran is diagnosed with various 
psychiatric-based disorders, to include bipolar, 
schizoaffective, and psychotic disorders.  Of record are 
medical opinions rendered by VA physcians in February 2003 
and March 2006, which, after the examiners reviewed the 
voluminous evidence of record, concluded that the veteran's 
diagnosed psychiatric problems are related to his period of 
service.  As such, the Board finds that service connection is 
in order.  38 U.S.C.A. §§ 1131, 5107.  

In reaching the decision that the appellant's disorder was 
incurred in-service, the Board acknowledges that there are 
opinions that the disorder was "exacerbated" by service.  
In view, however, of the presumption of soundness attaching 
after the appellant's July 1978 enlistment examination, and 
in light of the absence of evidence which clearly and 
unmistakably rebuts that presumption, the Board is compelled 
to conclude that the appellant's psychotic disorder was 
incurred in-service. 


ORDER

Service connection for a psychiatric disorder (to include a 
bipolar disorder, a schizoaffective disorder, and a psychotic 
disorder) is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


